ON MOTION FOR REHEARING.
Willie, Chief Justice.
A rehearing is asked on three distinct grounds. The first two refer to the fourth and eighth counts, respectively, of the petition. In both the instances referred to in these counts the weight of the freight transported was below the unit of one hundred pounds established by the statute.
In neither of these cases do we think the penalty can be recovered, for this reason: The statutory remedy is not exclusive but cumulative; and in such cases it has been universally held that he who would recover the penalty must bring himself within the terms of the statute: De Witt v. Dunn, 15 Tex., 108; De la Garza v. Booth, 28 Tex., 478; Scogins v. Perry, 46 Tex., 111.
In De la Garza v. Booth the statute (Pas. Dig., art. 3781) is construed which gives a severe penalty against one who fails to pay over money; but provides that it shall be recovered by motion. It whs held that the penalty could not be recovered by suit.
A similar rule, we think, should be applied to cases like the present.
The third ground of the motion presented the case of an overcharge upon ten boxes of fire crackers, weighing one hundred and twenty pounds.
This would come within the statute, but when we turn to the petition we find the case stated thus: “ One package containing two boxes of cannon crackers, weighing no more than forty pounds, and one package containing eight boxes of fire crackers, weighing . . . eight pounds.” The charge v'as $1.56.
The pleading will generally be construed most strongly against the pleader. It does not appear from the petition that these two packages wTere sent by one and the same shipment, and the same bill of lading. It does not even appear that they were sent by the same person, or at the same, time, or that they were carried by the same train. We cannot judicially know any of these facts, and they should have been stated in the petition — at least it should appear with reasonable certainty that there was but one shipment.
The motion is overruled.
Overruled.